Judge GREENE
dissenting.
I agree with the majority that the officer’s actions constitute a seizure, and that the trial court’s findings of fact are insufficient to support the trial court’s conclusion that the officer possessed a reasonable suspicion of criminal activity when he approached defendant, and that the intrusion was therefore invalid and a violation of defendant’s Fourth Amendment right against unreasonable search and seizure. I do not agree, however, that this necessarily compels the suppression of the drugs, scales, and defendant’s statements made prior to the seizure of these items.
The United States Supreme Court has consistently held that not all evidence is “ ‘fruit of the poisonous tree’ simply because it would not have come to light but for the illegal actions of the police.” Wong Sun v. United States, 371 U.S. 471, 488, 9 L. Ed. 2d 441, 455 (1963); Brown v. Illinois, 422 U.S. 590, 599, 45 L. Ed. 2d 416, 424 (1975); see generally 3 Wayne R. LaFave, *568Search and Seizure § 8.2(d) (2d ed. 1987). Likewise, our North Carolina Supreme Court has consistently held that not “every statement made by a person in custody as a result of an illegal arrest is . . . ipso facto involuntary and inadmissible.” State v. Moore, 275 N.C. 141, 153, 166 S.E.2d 53, 62 (1969); see also State v. Freeman, 307 N.C. 357, 364, 298 S.E.2d 331, 335 (1983). The question is whether the confession or the consent to search was voluntarily given, and if so, whether the “unconstitutional police conduct and the defendant’s confession [or consent to search] was nevertheless sufficiently attenuated to permit the use of the confession [or evidence obtained as a result of the consensual search] at trial.” Freeman, 307 N.C. at 364, 298 S.E.2d at 335. The determination of the “causal connection” between the illegality and the evidence obtained requires a consideration of the circumstances surrounding the arrest. Moore, 275 N.C. at 153, 166 S.E.2d at 61. Such circumstances, in the context of a consent to search, include the proximity of defendant’s consent to the illegal police conduct, see United States v. Recalde, 761 F.2d 1448 (10th Cir. 1985); whether the illegal police conduct led officers to observe the particular object to which the consent to search was later given, see Commonwealth v. Boyer, 314 A.2d 317 (Pa. 1974); whether the illegal police conduct was flagrant, see United States v. Sanchez-Jaramillo, 637 F.2d 1094 (7th Cir. 1980), cert. denied, 449 U.S. 862, 66 L. Ed. 2d 79 (1980); whether the consent was volunteered by defendant rather than requested by officers, see State v. Kennedy, 624 P.2d 99 (Or. 1981); and whether the underlying purpose of the illegal police activity was to obtain the evidence in question, see Florida v. Royer, 460 U.S. 491, 75 L. Ed. 2d 229 (1983).
Because the trial court determined that the detention was not unlawful, it did not address the question of whether the consent to search and defendant’s statements were poisoned by the detention. Because we now hold that the detention was unlawful, and because the other assignments of error do not require reversal, I would remand this case to the trial court for a determination of (1) whether the consent to search and the statements made by defendant were voluntarily given; and if so, (2) whether the evidence was obtained by exploitation of the initial illegal police conduct or was sufficiently attenuated to escape the taint. In the event the trial court determines on remand that the consent to search and statements were involuntarily given, or that the consent and statements were obtained by exploitation of the police miscon*569duct, the denial of the motion to suppress must be reversed. In the event the trial court determines on remand that the consent to search and statements were voluntarily given, and were not obtained by exploitation of the police misconduct, the order denying the motion to suppress must be affirmed.